              Case 2:20-cv-02773-MSG Document 9 Filed 06/17/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALFRED JORDAN RUSHIE, et al.                       :
                                                   :      CIVIL ACTION
                 Plaintiffs,                       :
                                                   :
         v.                                        :
                                                   :      NO. 20-2773
BLACK AND GERNGROSS, P.C., et al.,                 :
                                                   :
                 Defendants.                       :


                                           ORDER

         AND NOW, this 17th day of June, 2020, upon consideration of Plaintiffs’ Second Motion

to Disqualify (Doc. No. 5) and First Motion for Sanctions (Doc. No. 6), it is hereby ORDERED

that the Motion is DENIED WITHOUT PREJUDICE. Plaintiffs may not refile these motions

or any other motions until Defendants have entered their appearances on the docket or until the

expiration of the time in which Defendants have to file a responsive pleading, whichever comes

first.



                                            BY THE COURT:



                                            /s/ Mitchell S. Goldberg
                                            MITCHELL S. GOLDBERG, J.
